Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 5/26/2022 have been fully considered but they are not persuasive. 
The main point of applicant’s argument is that feedback signals of Waldman are not used explicitly for compensating temperature variations.  However, the examiner disagrees with this argument.  First, it should be noted that the feedback feature of Waldman is performed by a readout circuit.  Although the feedback signals of Waldman are used to change incident angle of the propagating light, such a feedback ultimately provides the feature of compensating temperature variations.  Thus, it is perfectly valid to state that the use of the feedback signals via a readout circuit provides the feature of compensating temperature variations, and therefore Waldman discloses applicant’s BROADLY recited claim limitations.  It should also be noted that it is the claims that define the claimed invention, and it is claims, not the specification, that are anticipated or unpatentable.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waldman et al (US 2008/0123908).
Regarding claim 1, Waldman et al discloses a method of temperature compensation (paragraphs 51-52, 58) in an optical fingerprint detection system (paragraph 3), the method comprising: acquiring, by using a readout circuit (Figs.3 and 6C), a first reading (T=T1; Fig.5) associated with at least one pixel of an array (paragraph 42); acquiring, by using a readout circuit (Figs.3 and 6C), a second reading (T=T2) associated with the at least one pixel of the array; and producing a temperature compensated signal reading by subtracting the first reading from the second reading (paragraphs 51-52), wherein the array comprises an optical fingerprint array, the at least one pixel of the array is coupled to the readout circuit via at least one pixel switch, and the first reading is a baseline reading (T=T1 is considered as baseline reading).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldman et al (US 2008/0123908).
Regarding claims 2-6, these dependent claims merely include well known features of temperature compensation scheme, and the specific configuration and scheme utilized for temperature compensation scheme would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.
Regarding claim 7, the specific combination utilized for the temperature compensation methods would have been an obvious design choice to one of ordinary skill in the art depending on the needs of the particular application and involving only routine skill in the art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878